—Order unanimously affirmed, without costs. Memorandum: After finding that the natural parent of an infant child was unfit to care for the child and that it was in the best interests of the child to be in the custody of her paternal grandfather, Family Court ordered custody of the child to the grandfather. "The State may not deprive a parent of the custody of a child absent surrender, abandonment, persisting neglect, unfitness or other like extraordinary circumstances. If any of such extraordinary circumstances are present, the disposition of custody is influenced or controlled by what is in the best interests of the child” (Matter of Bennett v Jeffreys, 40 NY2d 543, 544; Raysor v Gabbey, 57 AD2d 437, 440). We affirm because a careful review of this record persuades us that such "extraordinary circumstances” are sufficiently shown and it would be in the best interests of the child to be in the custody of her paternal grandfather. Such determination does not, of course, foreclose a later petition by the mother to obtain custody of her child. (Appeal from order of Herkimer County Family Court—child custody.) Present—Marsh, P. J., Cardamone, Dillon, Hancock, Jr., and Witmer, JJ.